Citation Nr: 0613212	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-34 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
period from November 8, 2001 to November 8, 2005.

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD, effective November 9, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO awarded the veteran 
service connection for PTSD, and assigned an initial 30 
percent evaluation, effective November 8, 2001.  By November 
2003 rating action, the RO assigned awarded a 50 percent 
evaluation to the service-connected PTSD, effective November 
8, 2001.  The veteran timely perfected an appeal to the 
Board.  

In March 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.  

Thereafter, by a December 2005 rating, the RO assigned a 70 
percent to the service-connected PTSD, effective November 9, 
2005.  

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected PTSD, the issues 
have been framed as those listed on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).


FINDING OF FACT

For the entire appeal period, the veteran's PTSD more nearly 
approximates total social and industrial impairment.  





CONCLUSION OF LAW

The veteran's PTSD is 100 percent disabling according to the 
applicable scheduler criteria.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);
38 C.F.R. § 4.130, Diagnostic Criteria 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, given the favorable action taken below, no discussion 
of the VCAA at this point is required.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, given the favorable outcome taken below, any 
prejudice to the veteran in proceeding with his claims would 
be considered harmless error.  See Dingess/Hartman v. 
Nicholson, supra. 



II.  General Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2005).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection, 
November 8, 2001.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2005).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

III.  Factual Background

The veteran contends that his PTSD is 100 percent disabling 
due to such symptoms as severe social isolation (i.e., he 
forces himself to grocery shop when stores first open, so 
that he can avoid others), an inability to maintain 
employment (worked only the night shift in order to minimize 
social contact), impaired impulse control (engaged in road 
rage and bar fights), constant depression, suicidal ideation, 
sleep disturbance, diminished appetite, and a dysphoric mood.   

By an April 2002 rating action, the RO awarded service 
connection for PTSD and assigned an initial 30 percent 
evaluation.  The RO based their decision, in part, on the 
veteran's DD 214, reflecting that he was awarded the Combat 
Infantryman Badge and VA outpatient reports, reflecting a 
diagnosis of PTSD.  Also of record at the time of the April 
2002 rating action was a September 2001 VA treatment report, 
reflecting that the veteran was constantly depressed and 
anxious.  The VA examiner determined that the appellant's 
PTSD symptoms severely affected (italics added) his ability 
to function independently, effectively and appropriately.  In 
this regard, the VA examiner pointed to an occasion of road 
rage that involved the veteran hopping out of his motor 
vehicle in the middle of the road and confronting another 
pedestrian.  Overall, the September 2001 VA examiner 
concluded that the veteran had difficulty adapting to 
stressful situations and was unable to establish and maintain 
effective relationships.  The VA examiner opined that the 
appellant was at least 70 percent disabling in accordance 
with VA's criteria for rating mental disabilities.  

VA outpatient reports, dated from July to December 2001, 
pertinently reflect that the veteran demonstrated no formal 
thought disorder, but was depressed.  These reports also 
reflect that the veteran's insight and judgment were weak.  
While the veteran had vague thoughts of suicide, he 
demonstrated no plan to carry them out.  In July and 
September 2001, the veteran was assigned Global Assessment of 
Functioning Scores (GAF) of 50 and 35, respectively. 

Upon examination by VA in February 2002, the veteran denied 
any history of psychiatric hospitalization.  He reported that 
he had been suicidal on one occasion-- after he attended a 
Vietnam veterans' reunion.  The veteran indicated that he had 
worked with mentally challenged individuals for thirty five 
years, but that he had retired one year previously.  He 
stated that he had worked as a night worker, primarily 
because he preferred to be alone.  The veteran reported that 
he had performed some odd jobs such as mowing lawns, but that 
he had difficulty finding employment of working due to 
physical limitations and emotional distress.  The veteran 
stated that he was divorced times three.  He admitted that he 
had difficulty maintaining relationships, but that he 
currently had a girlfriend.  He stated that he had two 
children, a son and daughter, but that he only had a good 
relationship with his daughter.  He denied having any 
relationships with his family, who all resided in New York.  
The veteran described being hypervigilant (i.e., he checked 
the perimeter of his house) and anxious in crowds (i.e., 
shopping malls).  

Upon mental status evaluation by VA in February 2002, the VA 
examiner described the veteran as displaying good grooming 
and hygiene, but that he looked ten years older than his 
stated age.  He was alert and oriented in all spheres.  The 
VA examiner noted that while the veteran described being 
"distracted," he did not display any gross cognizant 
deficits.  In this regard, the veteran's speech was logical 
and focused at all times.  He had some difficulty describing 
his typical mood; he was described as being chronically 
dysphoric.  The VA examiner stated that the appellant was 
irritable and suffered from a low frustration of tolerance.  
In recent years, however, he was able to control his temper.  
The veteran described being involved in bar fights when he 
was young.  He stated that he suffered from road rage.  
However, he indicated that neither situation resulted in a 
physical confrontation.  The veteran reported having 
homicidal ideation (i.e., he made a plan to kill his 
daughter's stepfather, who had sexually abused her, but he 
denied the intent to carry it out).  Overall, the February 
2002 VA examiner concluded that the veteran was moderately 
impaired (italics added) in his overall functioning.  In this 
regard, the VA examiner noted that the veteran appeared to 
have difficulty obtaining and maintaining employment, 
suffered from a chronically dysphoric mood, social isolation 
and low self-esteem.  The VA examiner entered an Axis I 
diagnosis of PTSD.  A GAF score of 51 was recorded.

In contrast to the February 2002 VA examiner, who described 
the veteran as being moderately impaired in his overall 
functioning, two private psychologists, D. E. VG., Ph.D. and 
M. H. Ph.D, concluded that the appellant was unable to work 
because of his "psychological condition" and PTSD (see 
October 2002 reports of M. H., Ph.D. and D. E. VG., Ph.D., 
respectively)  In addition, M. H., Ph.D., described the 
veteran's symptoms of PTSD as being in the severe range and 
that they occurred on a daily basis.  Dr. M. H. opined that 
with the level of the veteran's symptoms, it was hard to 
imagine that he would be able to work in any capacity; 
therefore, the veteran was totally disabled.

In a March 2003 Medical Source Statement of Ability To Do 
Work Related Activities (Mental), M.H., M.D. recorded the 
veteran's ability to remember information, interact with the 
public and colleagues, maintain a schedule, and carry out 
instructions as rating between fair and poor.

In July 2003, the Social Security Administration (SSA) 
awarded the veteran disability benefits from April 21, 2000 
because of an anxiety related disorder. Functional 
nonpsychotic.  In making their determination, SSA relied on a 
June 2003 report of A. G., Ph.D.  A review of Dr. G.'s report 
reflects that upon mental status evaluation, the veteran 
demonstrated significant impairment in recent and remote 
memory skills.  In this regard, he recalled three out of 
three objects immediately and two out of three objects after 
a five minute delay.  The veteran recited two digits forward 
and one backwards, correctly.  His attention and 
concentration were noted to have been mildly to moderately 
impaired due to anxiety during the evaluation, as well as 
emotional distress due to his PTSD.  Dr. G. indicated that 
while the veteran was able to perform activities of daily 
living (i.e., personal hygiene), he was unable to use public 
transportation.  The veteran stated that socialized with no 
one and that he had no hobbies.  Dr. G. noted that although 
the veteran was able to follow and understand simple tasks, 
he was not always able to maintain attention and 
concentration because of his anxiety and depression.  Dr. G. 
reported that the veteran was able to perform simple tasks, 
but that he was unlikely to learn new tasks or perform 
complex tasks independently because of his memory problems.  
Overall, Dr. G. determined that because of the veteran's 
significant anxiety and depressive disorder, he was not 
likely to relate adequately with others or to handle stress 
appropriately.  He was also unable to make appropriate 
decisions because of gaps in his judgment.  Dr. G. entered 
Axis I diagnoses of major depressive disorder, single 
episode, moderate; chronic PTSD, and alcohol, cocaine, 
cannabis and hallucinogen dependence in remission.  

In making their determination in July 2003, SSA also relied 
on VA outpatient reports, dating from July 2001 to March 
2003, reflecting that the veteran continued to seek treatment 
for his PTSD, for which he had been issued psychotropic 
medications.  

Reports, dating from January 2002 to March 2005, submitted by 
M. H., Ph.D., reflect that the veteran continued to seek 
treatment for his PTSD-related symptoms, which are consistent 
with those previously reported in the decision herein (i.e., 
severely socially isolated and hypervigilant).  

A November 2005 VA examination report reflects that the VA 
examiner reported having reviewed the veteran's claims file 
prior to the examination.  After a mental status evaluation 
of the veteran, which revealed suicidal or homicidal ideation 
short and long-term memory loss, a depressed mood and sleep 
impairment, the VA examiner entered an Axis I diagnosis of 
PTSD.  A GAF score of 40 was assigned.  Overall, the examiner 
concluded that the veteran's "disturbance" caused 
clinically significant (italics added) distress and 
impairment in social and occupational functioning.  

IV.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity 
caused by a given disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2005).

Pursuant to 38 C.F.R. § 4.130 (2005), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

The Board notes that, under 38 C.F.R. § 4.130 (2005), the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF scale is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 31-40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."

After a review of the evidence of record, the Board finds 
that a 100 percent evaluation is warranted for the veteran's 
service-connected PTSD for the entire appeal period.  In 
reaching the foregoing conclusion, the Board notes that VA 
and private medical reports reflect treatment and diagnoses 
of chronic PTSD.  A September 2001 VA outpatient report notes 
the veteran's need to isolate.  At that time, the VA examiner 
opined that the veteran was at least (italics added) 70 
percent disabling as result of his PTSD symptoms, which he 
determined severely affected the appellant's ability to 
function independently.  That same examiner also concluded 
that the veteran was unable to establish and maintain 
effective relationships.  When seen at a VA outpatient clinic 
in early September 2001, the veteran was assigned a GAF score 
of 35 (see VA outpatient report, dated September 4, 2001).  
While a VA examiner determined in February 2002 that the 
veteran was moderately impaired (italics added  in his 
overall functioning, two private psychologists, D. E. VG., 
Ph.D. and M. H. Ph.D, have concluded that he was unable to 
work because of his "psychological condition" and PTSD (see 
October 2002 reports of M. H., Ph.D. and D. E. VG., Ph.D., 
respectively).  Finally, a VA examiner concluded in November 
2005 that the veteran's PTSD caused clinically significant 
(italics added) distress and impairment in social and 
occupational functioning; a GAF score of 40 was assigned.  

Thus, based on the entire record of evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the social and industrial impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent evaluation than the 
lesser impairment required for a 70 percent evaluation for 
the entire appeal period.  Accordingly, a 100 percent rating 
is warranted for PTSD under Diagnostic Code 9411, effective 
November 8, 2001.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits, effective November 8, 2001.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


